Wntteb ~tates QCourt of jfeberal QClaims
                                      No. 17-1847 C
                                  (Filed April 25, 2018)


PATRICK NICHOLAS,

              Plaintiff,

v.                                                                    FILED
UNITED STATES OF AMERICA,                                           APR 2 5 2018
                                                                   U.S . COURT OF
              Defendant.                                          FEDERAL CLAIMS



                                ORDER AND OPINION

Hodges, Senior Judge.

       Plaintiff filed a Complaint pro se in this court, demanding return of approximately
$ 13,000 allegedly taken from him by Secret Service agents and not returned. While it is
difficult to determine the factual circumstances prompting this confiscation of plaintiffs
property, we are satisfied that none of the grounds for a cause of action in this court are
sufficient to meet plaintiffs burden of establishing jurisdiction. For that reason, we must
grant defendant's motion to dismiss.

       The Court of Federal Claims has exclusive jurisdiction over claims under the
Takings Clause of the Fifth Amendment where the property's value exceeds $10,000, 28
U.S.C. § 1491(a), and where plaintiff concedes the validity of the government's actions.
Hearts Bluff Game Ranch, Inc. v. United States, 669 F.3d 1326, 1332 (Fed. Cir. 2012);
Kortlander v. United States, 107 Fed. Cl. 357, 371-72 (2012). In his Complaint, plaintiff
clearly does not concede the validity of the government action. Because plaintiff contends
that the confiscation of $13,000 was by law improper, his case must be dismissed. See
Kam-Almaz v. United States, 682 F.3d 1364, 1371 (Fed. Cir. 2012) (explaining that the
Tucker Act does not create jurisdiction in our comi when the propriety of a seizure is
contested.). However, this is not to say that plaintiff has no remedy at law. Fed. R. Crim.
Proc. 41 (g) ("A person aggrieved by an unlawful search and seizure of property or by
deprivation of property may move for the property's return. The motion must be fil ed in
the district where the property was seized.") For the reasons stated herein, plaintiffs
Complaint does not fall within the jurisdiction of this court.



                                                            7012 3460 0001 7791 7791
       Defendant's motion to dismiss for lack of jurisdiction is GRANTED. 1 The Clerk of
Court is directed to dismiss plaintiffs Complaint. No co s.

      IT IS SO ORDERED.

                                                   · anc)f B. Firestone
                                                  Senior Judge, for
                                                  Robert H. Hodges, Jr.
                                                  Senior Judge




1 Because   no jurisdiction exists, consideration ofRCFC 12(b)(6) is unnecessary.



                                            -2-